                                             IN THE UNITED STATES DISTRICT COURT
                                                FOR THE DISTRICT OF MARYLAND
                                                         Southern Division

                                                                       *
MARTHE POH, et al.,
                                                                       *
              Plaintiffs,
                                                                       *
v.                                                                             Case No.: PWG-17-3825
                                                                       *
KIRSTJEN NIELSEN, et al.,
                                                                       *
              Defendants.
                                                                       *

*             *              *              *              *   *   *       *      *     *     *        *   *   *

                                                 MEMORANDUM OPINION AND ORDER

              Plaintiff Marthe Poh filed a Form I-130 Petition for Alien Relative (“I-130 Petition” or

“Petition”) with U.S. Citizenship and Immigration Services (“USCIS”) on April 21, 2016, seeking

an I-130 visa for her husband, Plaintiff Emmanuel Tcheukam, who was in removal proceedings at

the time and had been in removal proceedings when the couple married. Am. Compl. ¶¶ 12–14,

ECF No. 15. After more than a year passed without an adjudication, Plaintiffs filed suit in this

Court on December 29, 2017, seeking to compel Defendants Kirstjen Nielsen, Secretary of the

Department of Homeland Security (“Secretary”), L. Francis Cissna, Director of USCIS, and

Gregory Collett, Director of the Baltimore District Office of USCIS to rule on the I-130 Petition.

Compl., ECF No. 1.1 USCIS then denied the Petition, finding that Poh failed to show that

Tcheukam qualified for the bona fide marriage exemption to the rule that an undocumented spouse

could not receive an I-130 visa if he was in removal proceedings at the time of his marriage and



                                                            
1
 Additional Plaintiffs who had filed the original Complaint along with Poh and Tcheukam were
deleted from the Amended Complaint and terminated from this action. See Am. Compl.; Docket.
did not thereafter live abroad for two or more years. Plaintiffs amended their complaint to allege

that Defendants acted arbitrarily and capriciously and abused their discretion in denying the

Petition because, in Plaintiffs’ view, they submitted “overwhelming evidence” to support their

position that they qualified for the exemption. Am. Compl. ¶¶ 1–3.

              Now pending is Defendants’ Motion to Dismiss, ECF No. 16, in which they argue that this

Court lacks jurisdiction over the action because the determination of whether Plaintiffs could

invoke the bona fide marriage exemption was a discretionary determination reserved to the

Secretary.2 This Court does not have jurisdiction to review decisions committed to the discretion

of the Secretary, and the determination that Plaintiffs did not qualify for the bona fide marriage

exemption was a discretionary one. Therefore, this Court lacks jurisdiction, and I must dismiss

this case.

                                                               Standard of Review

              When a defendant asserts that “a complaint simply fails to allege facts upon which subject

matter jurisdiction can be based,” as Defendants do here, “the facts alleged in the complaint are

assumed to be true and the plaintiff, in effect, is afforded the same procedural protection as he

would receive under a 12(b)(6) consideration.” Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir.

1982). Thus, “the facts alleged in the complaint are taken as true, and the motion must be denied

if the complaint alleges sufficient facts to invoke subject matter jurisdiction.” Kerns v. United

States, 585 F.3d 187, 192 (4th Cir. 2009). This Court must act “on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555–56 (2007) (citations omitted).



                                                            
2
 The parties fully briefed the motion. ECF Nos. 16-1, 22, 25. A hearing is not necessary. See
Loc. R. 105.6.


                                                                       2
                                           Background

       Tcheukam “is a native and citizen of Cameroon who entered the United States as a visitor

on April 11, 2006.” Am. Compl. ¶ 11. He remained in the United States longer than authorized,

seeking asylum on November 1, 2006. Id. On January 11, 2007, he was issued a notice to appear,

which began his removal proceedings. Id. ¶ 12. As of the filing of the Amended Complaint on

July 25, 2018, his removal proceedings remained pending, see id.; the parties have not notified the

Court of any subsequent action in those proceedings.

       Tcheukam and Poh, who is a U.S. citizen, met in about 2010 and, after Tcheukam’s divorce

from his former wife was finalized in Cameroon, Poh and Tcheukam married on June 15, 2015.

Id. ¶ 13. Tcheukam’s removal proceedings were pending when they met and when they married.

See id. ¶¶ 12–13.

       Poh filed an I-130 Petition on Tcheukam’s behalf on April 21, 2016, while he still was in

removal proceedings. Id. ¶ 14. A I-130 Petition is a means by which a U.S. citizen such as Poh

may “petition for immediate relative status on behalf of [her] alien spouse[] so that the alien

spouse[] may immigrate to the United States.” Roland v. United States Citizenship & Immigration

Servs., 850 F.3d 625, 629 (4th Cir. 2017) (citing 8 U.S.C. § 1154(a)(1)(A)(i)); see also 8 U.S.C.

§ 1151(b)(2)(A)(i) (defining “immediate relatives” to include the “children, spouses, and parents”

of a U.S. citizen). An undocumented individual who secures “immediate relative status” is not

subject to the immigration limits imposed in 8 U.S.C. § 1151(a), see 8 U.S.C. § 1151(b)(2)(A)(i),

and may apply to adjust his status to “an alien lawfully admitted for permanent residence,” 8 U.S.C.

§ 1255(a).

       When more than a year passed without a ruling on the I-130 Petition, Plaintiffs filed a

Complaint for a Writ in the Nature of Mandamus to Compel the Defendants to Make a




                                                 3
Determination on the Plaintiffs’ Petition[] for Alien Relative on December 27, 2017. Compl. “In

response to the mandamus suit, the Defendants scheduled the Plaintiffs for an interview on their

I-130 visa petition in the Baltimore Field Office of the USCIS for February 6, 2018 at 9:00 a.m.,”

at which time “Plaintiffs appeared for the interview and brought additional evidence of the bona

fides of their marriage to the interview and gave that evidence to the Defendants.” Am. Compl.

¶¶ 17–18. After the interview, Plaintiffs received a Notice of Intent to Deny (“NOID”) the Petition

“based on a plethora of alleged discrepancies,” and they were afforded thirty-three days to respond.

Id. ¶ 19. They felt that “hardly any of [the discrepancies] were raised at the interview on February

6, 2018.” Id. They responded with an affidavit and additional documentary evidence, id. ¶ 20, but

Defendants denied the Petition in a June 6, 2018 denial letter (“Denial Letter”), id. ¶ 21.

       Plaintiffs then amended their complaint to challenge the denial of the I-130 Petition as a

violation of the Administrative Procedure Act, 5 U.S.C. § 702 (“APA”), and to seek declaratory

and injunctive relief pursuant to the APA. Am. Compl. ¶¶ 1–2, 26.

                                            Discussion

       A U.S. citizen may submit an I-130 visa petition to obtain “immediate relief status” for his

or her undocumented spouse, “so that the alien spouse[] may immigrate to the United States.”

Roland v. United States Citizenship & Immigration Servs., 850 F.3d 625, 629 (4th Cir. 2017)

(citing 8 U.S.C. § 1154(a)(1)(A)(i)). The petitioner has the burden of proving eligibility by a

preponderance of the evidence. See In re Brantigan, 11 I. & N. Dec. 493, 493 (BIA), 1966 WL

14282 (1966). Once USCIS approves the petition, the undocumented spouse may apply to adjust

his status to “lawfully admitted for permanent residence,” 8 U.S.C. § 1255(a), and no longer is

subject to the immigration limits imposed in 8 U.S.C. § 1151(a), see 8 U.S.C. § 1151(b)(2)(A)(i).




                                                 4
              If USCIS investigates an I-130 petition and finds that “the facts stated in the petition are

true and that the alien on behalf of whom the petition is made is an immediate relative,” then it

“shall . . . approve the petition.” 8 U.S.C. § 1154(b). If the petitioner is the undocumented

individual’s spouse and married him or her while he or she was in removal proceedings, however,

then USCIS cannot approve the petition unless “the alien has resided outside the United States for

a 2-year period beginning after the date of the marriage.” 8 U.S.C. § 1154(g). Under these

circumstances, there is “a statutory presumption that the marriage itself is fraudulent.” Barenboy

v. Sec’y, U.S. Dep’t of Homeland Sec., 411 F. App’x 512, 515 (3d Cir. 2010). It is undisputed that

Plaintiffs married while Tcheukam’s removal proceedings were pending, bringing the petition

within the sphere of § 1154(g).

              Plaintiffs sought to have the I-130 Petition approved, notwithstanding § 1154(g), through

the bona fide marriage exemption to this rule. The relevant provision provides that the prohibitions

of § 1154(g) and § 1255(e)(1)3

              shall not apply with respect to a marriage if the alien establishes by clear and
              convincing evidence to the satisfaction of the Attorney General[4] that the marriage
              was entered into in good faith and in accordance with the laws of the place where
              the marriage took place and the marriage was not entered into for the purpose of
              procuring the alien’s admission as an immigrant and no fee or other consideration
              was given (other than a fee or other consideration to an attorney for assistance in
              preparation of a lawful petition) for the filing of a petition under section 1154(a) of
              this title . . . with respect to the alien spouse . . . . In accordance with regulations,
                                                            
3
   8 U.S.C. § 1255(e)(1) prohibits an undocumented individual from qualifying as “lawfully
admitted for permanent residence” if the marriage he relies on in his application began while he
was in removal proceedings. 
4
              While Section 1255 refers to the Attorney General, the authority to approve
              adjustment of status petitions has been transferred by statute to the Secretary of
              Homeland Security and the USCIS. 6 U.S.C. § 271(b)(5); see also Barenboy v.
              Napolitano, No. 09-cv-3082, 2010 WL 815285, at *1 n.1 (E.D. Pa. Mar. 1, 2010).
              Thus, references to the Attorney General “shall be deemed to refer to the
              Secretary.” 6 U.S.C. § 557.
Mensah v. Riordan, No. 12-11999-PBS, 2013 WL 12129603, at *8 n.7 (D. Mass. July 26, 2013).
 


                                                               5
              there shall be only one level of administrative appellate review for each alien under
              the previous sentence.

8 U.S.C. § 1255(e)(3) (emphasis added). As noted, USCIS did not approve the Petition.

              “A person suffering legal wrong because of agency action, or adversely affected or

aggrieved by agency action within the meaning of a relevant statute, is entitled to judicial review

thereof.” 5 U.S.C. § 702. But, judicial review is limited, insofar as it is unavailable if “statutes

preclude judicial review; or [] agency action is committed to agency discretion by law.” 5 U.S.C.

§ 701(a). And, the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1101 et seq., specifically

provides:

              Notwithstanding any other provision of law (statutory or nonstatutory) . . . and
              regardless of whether the judgment, decision, or action is made in removal
              proceedings, no court shall have jurisdiction to review . . . (ii) any . . . decision or
              action of the Attorney General or the Secretary of Homeland Security the authority
              of which is specified under [the INA] to be in the discretion of the Attorney General
              or the Secretary of Homeland Security . . . .

8 U.S.C. § 1252(a)(2)(B)(ii).5 The parties agree that the language of § 1154(b) is not discretionary

and therefore denials of I-130 petitions typically are subject to judicial review when § 1255(e)(3)

does not come into play. See Defs.’ Mem. 8; Pls.’ Opp’n 3. Nonetheless, as Defendants see it,

the finding under § 1255(e)(3) that the bona fide marriage exemption did not apply, which formed

the basis for the denial of the I-130 Petition, was a matter of agency discretion and therefore

unreviewable. See Defs.’ Mem. 1, 7. Plaintiffs disagree. See Pls.’ Opp’n 5.

              Generally, a court charged with interpreting statutory text must “look to the phrase’s

‘ordinary, contemporary, common meaning, absent an indication Congress intended’ the statute’s


                                                            
5
  An exception exists for “review of constitutional claims or questions of law raised upon a petition
for review filed with an appropriate court of appeals . . . .” 8 U.S.C. § 1252(a)(2)(D); see id.
§ 1252(b)(2) (“The petition for review shall be filed with the court of appeals for the judicial circuit
in which the immigration judge completed the proceedings.”). But this is not a court of appeals,
and Plaintiffs do not invoke this exception.


                                                               6
language ‘to bear some different import.’” United States v. Abdelshafi, 592 F.3d 602, 607 (4th Cir.

2010) (quoting Stephens ex rel. R.E. v. Astrue, 565 F.3d 131, 137 (4th Cir. 2009)); see United

States v. Granados-Alvarado, 350 F. Supp. 3d 355, 2018 WL 5016610, at *8 (D. Md. 2018)

(same). Additionally, the court “cannot adopt a reading of [the statute] that renders part of the

statute superfluous over one that gives effect to its ‘every clause and word,’” as doing so would

violate the “well-established rule against surplusage.” United States v. Simms, 914 F.3d 229, 241

(4th Cir. 2019) (quoting United States v. Menasche, 348 U.S. 528, 538–39 (1955) (quoting

Inhabitants of Montclair Twp. v. Ramsdell, 107 U.S. 147, 152 (1883)). Thus, to “drain [a] phrase

. . . of any effect” would “violat[e] a cardinal rule of statutory construction.” Id.

       The phrase “to the satisfaction of” appears in the Oxford English Dictionary under the

definition of satisfaction “[w]ith reference to desires or feelings” (as opposed to the definition of

satisfaction “[w]ith reference to obligations”); the definition is: “The action of gratifying (an

appetite or desire) to the full, or of contenting (a person) by the complete fulfillment of a desire or

supply of a want; the fact of having been gratified to the full or having one’s desire fulfilled.” See

http://www.oed.com/view/Entry/171223?redirectedFrom_satisfaction#eid.              In the Merriam-

Webster Dictionary, the phrase appears under the fourth definition of satisfaction, “convinced

assurance or certainty,” and the example given is “proved to the satisfaction of the court.” See

https://www.merriam-webster.com/dictionary/satisfaction. These ordinary meanings suggest that

“to the satisfaction of” is a subjective, or discretionary, concept.

       Defendants contend that “to the satisfaction of” means that the determination is

discretionary, and they cite case law in support, although none of it is controlling authority. Defs.’

Mem. 1, 7. Plaintiffs acknowledge that Defendants have cited “three federal court decisions [in

other jurisdiction] that have held the USCIS decision regarding a bona fide marriage request in




                                                   7
connection with an I-130 is discretionary and therefore exempt from review under the APA,” as

well as “several instances in the Immigration and Naturalization Act (‘INA’) that use the term

‘satisfaction’ and have been deemed discretionary [including within the Fourth Circuit].” Pls.’

Opp’n 4–5. And, Plaintiffs do not identify any “‘indication Congress intended’ the statute’s

language ‘to bear some different import.’” See Abdelshafi, 592 F.3d at 607 (quoting Stephens ex

rel. R.E., 565 F.3d at 137).

       Nonetheless, Plaintiffs counter that the language at issue is “surplusage because

[§ 1255(e)(3)] does not change how USCIS adjudicates I-130 applications,” other than increasing

the burden of proof. Pls.’ Opp’n 6. They insist that neither the relevant provisions of the USCIS

Field Adjudicator’s Manual nor the relevant regulation, 8 C.F.R. § 245.1(c)(9)(iii)(F), “mention[s]

that the adjudication of a bona fide marriage exemption request is a discretionary decision.” Pls.’

Opp’n 5. This may be so, “[b]ut it is up to Congress, not the Attorney General or the Secretary of

DHS, to establish the subject-matter jurisdiction of the federal district courts, see Bowles v. Russell,

551 U.S. 205, 212-13 (2007), a task it performs in the ordinary way: by enacting statutes.” Dilone

v. Nielsen, No. PWG-18-1018, --- F. Supp. 3d ----, 2019 WL 418422, at *5 (D. Md. Feb. 1, 2019).

       Plaintiffs also note that the Ninth Circuit has held that federal courts may review agency

decisions that are not “specified to be entirely discretionary” when the agency’s “exercise of

discretion is guided by the application of legal standards to the facts in question.” Pls.’ Opp’n 6–

7 (citing Nakamoto v. Ashcroft, 363 F.3d 874, 879–81 (9th Cir. 2004)). In Nakamoto, the court

held that such reviewable decisions include “a determination of marriage fraud pursuant to 8 U.S.C.

§ 1227(a)(1)(G),” a statute that “contains the language ‘to the satisfaction of the Attorney

General.’” Id. (citing Nakamoto, 363 F.3d at 879–81). Yet Plaintiffs concede that “[o]nly the Ninth




                                                   8
Circuit” has reached this conclusion, and the Ninth Circuit “has not reached the issue presented

here.” Id. at 7.

       Neither party has identified any controlling authority that is on point. But, other courts

have concluded that federal courts lack jurisdiction to review a decision on the applicability of the

bona fide marriage exemption because such a decision is discretionary. For example, in Barenboy

v. Secretary, U.S. Department of Homeland Security, a persuasive ruling from the Third Circuit,

U.S. citizen Alla Barenboy had filed two I-130 petitions on behalf of her husband Armen

Danielyan, who had overstayed his visa and been in removal proceedings when they married. 411

F. App’x 512, 513–14 (3d Cir. 2010). USCIS considered evidence that Danielyan had been

married in his native country of Armenia and still was married when he married Barenboy; it also

considered Danielyan’s own statement and other evidence that, while he had cohabited with a

woman in Armenia and had two children with her, they had never married. Id. USCIS found that

Danielyan had been married in Armenia and still was married, such that his marriage to Barenboy

was not bona fide and he did not overcome to presumption of marriage fraud. Id. at 514–15. The

Third Circuit affirmed the district court’s conclusion that it lacked jurisdiction to review that

finding because “[p]ursuant to § 1252(a)(2)(B)(ii), the District Court lacked jurisdiction to review

such discretionary determinations.” Id. at 516 (citing Sukwanputra v. Gonzales, 434 F.3d 627, 635

(3d Cir. 2006)).

       In Maldonado v. Holder, another informative decision, the United States District Court for

the District of Connecticut considered “whether the Attorney General’s decision to deny an I–130

petition which is based on a determination under the bona fide marriage exemption (§ 1255(e)(3))

is a decision or action specified by the statute to be in the discretion of the Attorney General (under

§ 1252(a)(2)(B)(ii)).” No. 13-CV-492 JBA, 2015 WL 1097364, at *3 (D. Conn. Mar. 11, 2015).




                                                  9
The court noted that in Ruiz v. Mukasey, 552 F.3d 269, 275 (2d Cir. 2009), the Second Circuit had

held that the denial of an I-130 petition based on § 1154(g) “is generally not the type of

discretionary decision falling under § 1252(a)(2)(B)(ii),” but the appellate court did not “have

reason to, and thus did not, consider the text of § 1255(e)(3).” Maldonado, 2015 WL 1097364, at

*3.   The district court nonetheless was informed by the Second Circuit’s observation that

“§ 1154(g) does not include language such as ‘in the discretion of the Attorney General’ or ‘to the

satisfaction of the Attorney General,’ which would have precluded judicial review.” Id. (quoting

Ruiz, 552 F.3d at 275) (emphasis added). The district court concluded that “decisions under

§ 1255(e)(3) are clearly discretionary,” and therefore “the Court [wa]s foreclosed by

§ 1252(a)(2)(B)(ii) from reviewing Defendants’ denial of Plaintiffs’ I–130 petition,” id. at *4,

reasoning that § 1255(e)(3), “unlike § 1154(g), requires a petitioner to make a showing ‘to the

satisfaction of the Attorney General,’ using language the Second Circuit specifically identified in

Ruiz as indicative of discretion.” Id.

       Mensah v. Riordan, No. 12-11999-PBS, 2013 WL 12129603 (D. Mass. July 26, 2013), also

provides guidance. There, Ms. Mensah’s I-130 petition on behalf of Mr. Mensah was denied

because (1) USCIS found that he previously had entered into a fraudulent marriage to obtain a

visa, id. at *1–2 and, in any event, (2) the petition did not establish by clear and convincing

evidence that the Mensahs, who married while Mr. Mensah was in removal proceedings, were

“entitled to [the] ‘bona fide marriage exception’ to the restrictions of 8 U.S.C. § 1154(g),” id. at

*8. The Mensahs challenged both determinations in federal court, and, regarding the first

determination, the United States District Court for the District of Massachusetts found that “there

was a rational basis for the agency’s finding of marriage fraud.” Id. at *7–8. As for the second

determination, the court concluded that it lacked jurisdiction to review it. Id. at *8. It reasoned




                                                10
that “[t]he language ‘to the satisfaction of the Attorney General’ leaves the decision on a bona fide

marriage exception to the agency’s discretion and renders the decision unreviewable by this

Court.” Id. (citing Caso-Giraldo v. U.S. Att’y Gen., 400 F. App’x 513, 516 (11th Cir. 2010);

Barenboy, 411 F. App’x at 515).

       And, more generally, circuit courts other than the Fourth Circuit have concluded that, when

a party must prove its position “to the satisfaction of the Attorney General,” then the agency’s

decision is discretionary. E.g., Junming Ouyang v. Sessions, 685 F. App’x 47, 48–49 (2d Cir. 2017)

(observing that the Second Circuit previously held that “[t]he plain language of [8 U.S.C.

§ 1158(a)(2)(D)] specifically provides that ‘changed’ or ‘extraordinary’ circumstances must be

established ‘to the satisfaction of the Attorney General,’—language that ‘clearly entrusts the

decision to the Attorney General’s discretion,’” and concluding that BIA’s determination that

petitioner “failed to establish extraordinary circumstances” was a “discretionary finding” that

Second Circuit lacked jurisdiction to review; quoting Xiao Ji Chen v. U.S. Dep’t of Justice, 434

F.3d 144, 154 (internal citations omitted), amended in part on reh’g on other grounds, 471 F.3d

315 (2d Cir. 2006)); Pheng Kuang Na v. Att’y Gen. United States of Am., 665 F. App’x 178, 180

(3d Cir. 2016) (concluding that, where the immigration statute providing an exception to the

deadline for an asylum application, 8 U.S.C. § 1158(a)(2)(D), required the petitioner to make his

showing “‘to the satisfaction of the Attorney General,’ . . . this ‘satisfaction’ language ‘implies

that the Attorney General’s determination entails an exercise of discretion’” (quoting Sukwanputra

v. Gonzales, 434 F.3d 627, 635 (3d Cir. 2006)); Vasile v. Gonzales, 417 F.3d 766, 768 (7th Cir.

2005) (“INA § 208(a)(2)(D) states that ‘[a]n application for asylum of an alien may be considered

. . . if the alien demonstrates to the satisfaction of the Attorney General either the existence of

changed circumstances which materially affect the applicant’s eligibility for asylum or




                                                 11
extraordinary circumstances relating to the delay in filing an application within the [one-year]

period.’ Id. (emphasis added). Permissive language that refers to demonstrating something to the

agency’s ‘satisfaction’ is inherently discretionary.”).

        In sum, giving the phrase “to the satisfaction of” its ordinary meaning and reading the

statute so that the phrase is not superfluous, see Abdelshafi, 592 F.3d at 607; Simms, 914 F.3d at

241, I agree with these prior decisions that, when facts are established “to the satisfaction of the

Attorney General,” the resulting decision is discretionary. See Junming Ouyang, 685 F. App’x at

48–49; Pheng Kuang Na, 665 F. App’x at 180; Barenboy, 411 F. App’x at 513–14; Vasile, 417

F.3d at 768; Maldonado, 2015 WL 1097364, at *3; Mensah, 2013 WL 12129603, at *8. Thus,

decisions under § 1255(e)(3) are discretionary and not reviewable in this Court. See 5 U.S.C.

§ 701(a); 8 U.S.C. § 1252(a)(2)(B)(ii). I will grant Defendants’ Motion, ECF No. 16, and dismiss

this case for lack of jurisdiction.6

                                              ORDER

        Because this Court lacks jurisdiction, as explained above, it is, this 1st day of March, 2019

hereby ORDERED that

    1. Defendants’ Motion to Dismiss, ECF No. 16, IS GRANTED;

                                                            
6
   Plaintiffs argue in the alternative that, even “[i]f this Court finds that the USCIS decision
regarding a bona fide marriage exemption request in connection with an I-130 is a discretionary
decision and thus exempt from APA review, . . . this Court still has jurisdiction under the APA to
review the part of the USCIS decision that was separate from the bona fide marriage exemption
request,” that is, the “decision that the Plaintiff Tcheukam’s divorce from his first wife was not
valid under Cameroonian law and thus his marriage to the Plaintiff Poh was not valid since he was
not legally divorced.” Pls.’ Opp’n 8, 9. But, having concluded that the Court cannot review the
determination that Tcheukam did not qualify for the bona fide marriage exemption, the Court
cannot set aside USCIS’s decision and approve the I-130 Petition, even if it finds that Tcheukam
was divorced. Therefore, Plaintiffs do not have standing to bring this challenge because it is not
“likely . . . that the injury will be redressed by a favorable decision,” one of the requirements for
standing. See Zaycer v. Sturm Foods, Inc., 896 F. Supp. 2d 399, 408 (D. Md. 2012) (quoting
Bishop v. Bartlett, 575 F.3d 419, 423 (4th Cir. 2009)).
 


                                                 12
2. This case IS DIMISSED for lack of jurisdiction; and

3. The Clerk SHALL CLOSE this case.




                                                              /S/
                                                     Paul W. Grimm
                                                     United States District Judge




                                         13
